DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment After Final
Receipt is acknowledged of an amendment after final, filed 15 March 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1, 4, 7-12, 14-17 and 19-23 are pending for examination.
Claims 5, 6 and 18 are canceled.
Claims 1, 12, 17 and 19 are currently amended.
Specification and Drawings:
Amendments to the specification have not been submitted with the amendment after final filed 15 March 2022.
Amendments to the drawings have not been submitted with the amendment after final filed 15 March 2022.
Allowable Subject Matter
Claims 1, 4, 7-12, 14-17 and 19-23 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: the subject matter of the device for capping a container with a container cap is allowable over the prior art because of the arrangement of the 
Claim 1 includes the following limitations which, in combination with the other structural limitations set forth in claim 1, are what make the subject matter of claim 1 allowable over the prior art:
“a device configured to sterilize the cap production device with a sterilizing gas comprising one or more nozzles configured to direct a gas stream of the sterilizing gas to at least a section of the cap production device, and further configured to contact the cap production device with the sterilizing gas during production of the container caps.”
The closest prior art, see Marastoni (US 2014/0318083) and Hayakawa et al. (US 2020/0048064), discloses various features of the claimed subject matter of claim 1, but does not teach or suggest that the device configured to sterilize the cap production device with a sterilizing gas is further configured to contact the cap production device with the sterilizing gas during production of the container caps.  Applicant has argued that the Hayakawa reference teaches sterilizing during downtime in production: “Hayakawa discloses that SIP and cleaning in place (CIP) both take place outside of production, i.e., during interruption of production.” (Remarks, page 6 of 9, last paragraph).  This argument is deemed persuasive.  The combination of Marastoni and Hayakawa et al. fail to teach or suggest the claimed subject matter of claim 1.
Regarding independent claims 12 and 17: the subject matter of the method for capping a container with a container cap, set forth in each claim, is allowable over the prior art because of the combination of method step limitations set forth in each claim and their relationship to one another. 

“sterilizing the cap production device, via one or more nozzles configured to direct a gas stream of a sterilizing gas to at least a section of the cap production device, by contacting at least one part of the cap production device with the sterilizing gas, wherein the at least one part of the cap production device is contacted with the sterilizing gas during production of the container caps.”
The closest prior art, see Marastoni (US 2014/0318083) and Hayakawa et al. (US 2020/0048064), discloses various features of the claimed subject matter of each of claims 12 and 17, but does not teach or suggest that sterilizing the cap production device by contacting at least one part of the cap production device with the sterilizing gas, wherein the at least one part of the cap production device is contacted with the sterilizing gas during production of the container caps.  Applicant has argued that the Hayakawa reference teaches sterilizing during downtime in production: “Hayakawa discloses that SIP and cleaning in place (CIP) both take place outside of production, i.e., during interruption of production.” (Remarks, page 6 of 9, last paragraph).  This argument is deemed persuasive.  The combination of Marastoni and Hayakawa et al. fail to teach or suggest the claimed subject matter of claim 12 or claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        21 March 2022